COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-141-CR

JEFFREY L. VIAN                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE
                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Jeffrey L. Vian entered an open plea of guilty to indecency with

a child - contact.    The trial court assessed his punishment at eight years’

confinement.

      Vian’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion

meet the requirements of Anders v. California 2 by presenting a professional



      1
          … See Tex. R. App. P. 47.4.
      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
evaluation of the record demonstrating why there are no arguable grounds for

relief.       Vian has filed a pro se brief in which he enumerates two potential

sources of error.3 In addition, the State has filed a letter brief.

          As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Vian entered an open plea of guilty, our independent review for potential error

is limited to potential jurisdictional defects, the voluntariness of Vian’s plea,

error that is not independent of and supports the judgment of guilt, and error

occurring after entry of the guilty plea. See Monreal v. State, 99 S.W.3d 615,

620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67 (Tex.

Crim. App. 2000).

          We have carefully reviewed the record, counsel’s brief, Vian’s pro se

brief, and the State’s letter brief. We agree that the appeal is wholly frivolous

and without merit. We find nothing in the record that might arguably support

the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.


          3
              … Vian also filed a motion to strike counsel’s brief. We deny his motion.

                                              2
2005). We therefore grant the motion to withdraw filed by Vian’s counsel and

affirm the trial court’s judgment.


                                               PER CURIAM

PANEL: WALKER, GARDNER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 19, 2009




                                     3